DETAILED ACTION
This Office action is in response to the election filed on 10 November 2022.  Claims 1-10 and 12-21 are pending in the application.  Claims 9 and 10 have been withdrawn from consideration. Claims 11 and 22-25 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Species II, including Fig. 6A, on which claims 1-8, 12,13, and 15-21 are readable, in the reply filed on 11/10/22 is acknowledged.  The traversal is on the ground(s) that Species I and II do not appear to be mutually exclusive. This is found persuasive because Species I and II both read on figure 6A.  The Examiner acknowledges that Applicant has elected the species of figure 6A on which claims 1-8, 12,13, and 15-21 are readable. Claims 9, 10 and 14 do not read on the elected species and have, therefore, been withdrawn from consideration by the Examiner. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., US patent 10249640 B2.
With respect to claim 1, Yu discloses a mold structure (132/146,132/142’,246/232,232/242’, fig. 11A) including a first region (146/132,246/232 region, fig. 11A) and a second region (142’/132,242’/232 region, fig. 11A) on a first substrate (substrate 6 and 10 and layer in between 6 and 10, fig. 11A), the first region (146/132,246/232 region, fig. 11A) including gate electrodes (146,246, fig. 11A) and mold insulating films (132, 232, fig. 11A) that are alternately stacked on the first substrate (substrate 6 and 10 and layer in between 6 and 10, fig. 11A), the second region (142’/132,242’/232 region, fig. 11A) including the mold insulating films (132, 232, fig. 11A) and first insulating patterns (242’, fig. 11A) that are alternately stacked on the first substrate (substrate 6 and 10 and layer in between 6 and 10, fig. 11A), and the gate electrodes (146,246, fig. 11A) being at the same level as the first insulating patterns (242’, fig. 11A); a channel structure (60, fig. 11A) penetrating the mold structure (132/146,132/142’,246/232,232/242’, fig. 11A) and crossing a respective level of each of the gate electrodes (146,246, fig. 11A); and a first through via (576, fig. 11A) in the second region (142’/132,242’/232 region, fig. 11A), the first through via (576, fig. 11A) penetrating the first substrate (substrate 6 and 10 and layer in between 6 and 10, fig. 11A) and the mold structure (132/146,132/142’,246/232,232/242’, fig. 11A), wherein the first insulating patterns (242’, fig. 11A) include a material different from that of the mold insulating films (132, 232, fig. 11A), wherein the mold structure (132/146,132/142’,246/232,232/242’, fig. 11A) includes a cell array region (region 100 and 500, fig. 11A) and an extension region (region 200, fig. 11B) that are adjacent each other in a first direction, wherein in the extension region (region 200, fig. 11B), the gate electrodes (146,246, fig. 11A) collectively have a stepped shape along the first direction, wherein the second region (142’/132,242’/232 region, fig. 11A) of the mold structure (132/146,132/142’,246/232,232/242’, fig. 11A) is in the extension region (region 200, fig. 11B), wherein the gate electrodes (146,246, fig. 11A) include a first word line (see figure 11A below) and a second word line (see figure 11A below) on the first word line (see figure 11A below), and wherein a first distance from the first word line (see figure 11A below) to the first through via (576, fig. 11A) is different from a second distance from the second word line (see figure 11A below) to the first through via (576, fig. 11A).  
With respect to claim 2, Yu discloses wherein the first distance is smaller than the second distance (as shown in figure 11A below first distance from is smaller than second distance).  
With respect to claim 3, Yu discloses a bit line (103, 106, 107, 108, fig. 11A) extending in a second direction crossing the first direction and electrically connected to the channel structure (60, fig. 11A); and a block separation area extending in the first direction to cut the mold structure (132/146,132/142’,246/232,232/242’, fig. 11A).  
With respect to claim 4, Yu discloses wherein the mold structure (132/146,132/142’,246/232,232/242’, fig. 11A) further includes a third region, wherein the third region includes the mold insulating films (132, 232, fig. 11A) and second insulating patterns (142’, fig. 11A) that are alternately stacked on the first substrate (substrate 6 and 10 and layer in between 6 and 10, fig. 11A), wherein the second insulating patterns (142’, fig. 11A) include a material different from that of the mold insulating films (132, 232, fig. 11A), wherein the gate electrodes (146,246, fig. 11A) are at the same level as the second insulating patterns (142’, fig. 11A), wherein the semiconductor memory device further comprises a second through via in the third region, the second through via penetrating the first substrate (substrate 6 and 10 and layer in between 6 and 10, fig. 11A) and the mold structure (132/146,132/142’,246/232,232/242’, fig. 11A), and wherein the second insulating patterns (142’, fig. 11A) and the second through via are in the cell array region (region 100 and 500, fig. 11A).  
With respect to claim 5, Yu discloses wherein the second through via is electrically connected to the bit line (103, 106, 107, 108, fig. 11A), and wherein the first through via (576, fig. 11A) is electrically connected to each of the gate electrodes (146,246, fig. 11A).  
With respect to claim 6, Yu discloses wherein the first insulating patterns (242’, fig. 11A) and the second insulating patterns (142’, fig. 11A) include the same material.  
With respect to claim 8, Yu discloses a second substrate (substrate 6 and 10 and layer in between 6 and 10, fig. 11A); a peripheral circuit element (circuit formed in layer 760, fig. 11A) on the second substrate (substrate 6 and 10 and layer in between 6 and 10, fig. 11A); and an interlayer insulating film (insulating film above 760 for example white space above layer 766, fig. 11A) on the peripheral circuit element (circuit formed in layer 760, fig. 11A), wherein the mold structure (132/146,132/142’,246/232,232/242’, fig. 11A) is on the interlayer insulating film (insulating film above 760 for example white space above layer 766, fig. 11A), and wherein the first through via (576, fig. 11A) penetrates the interlayer insulating film (insulating film above 760 for example white space above layer 766, fig. 11A) and is electrically connected to the peripheral circuit element (circuit formed in layer 760, fig. 11A).  
With respect to claim 18, Yu discloses a plurality of mold insulating films (132, 232, fig. 11A) spaced apart from each other and stacked on a substrate (substrate 6 and 10 and layer in between 6 and 10, fig. 11A); a first word line (see figure 11A below) group alternately stacked with some of the mold insulating films (132, 232, fig. 11A); a second word line (see figure 11A below) group on the first word line (see figure 11A below) group, the second word line (see figure 11A below) group being alternately stacked with others of the mold insulating films (132, 232, fig. 11A); a channel structure (60, fig. 11A) crossing levels of each of the mold insulating films (132, 232, fig. 11A), the first word line (see figure 11A below) group, and the second word line (see figure 11A below) group; a plurality of first insulating lines (132, fig. 11A) spaced from each other and alternately stacked with the some of the mold insulating films (132, 232, fig. 11A); a plurality of second insulating lines (232, fig. 11A) on the first insulating lines (132, fig. 11A), the second insulating lines (232, fig. 11A) being spaced from each other and alternately stacked with the others of the mold insulating films (132, 232, fig. 11A); and a first through via (576, fig. 11A) crossing the levels of each of the mold insulating films (132, 232, fig. 11A), levels of each of the first insulating lines (132, fig. 11A), and levels of each of the second insulating lines (232, fig. 11A), wherein the first insulating lines (132, fig. 11A), the second insulating lines (232, fig. 11A), and the mold insulating films (132, 232, fig. 11A) include three different respective materials, wherein the first insulating lines (132, fig. 11A) are at the same level as the first word line (see figure 11A below) group, and wherein the second insulating lines (232, fig. 11A) are at the same level as the second word line (see figure 11A below) group.  
With respect to claim 19, Yu discloses wherein the mold insulating films (132, 232, fig. 11A) include oxide (column 9, lines 53-65), wherein the first insulating lines (132, fig. 11A) and the second insulating lines (232, fig. 11A) include nitride (column 9, lines 66-67;column 10, lines 1-12), and wherein a nitrogen ratio of each of the first insulating lines (132, fig. 11A) is different from a nitrogen ratio of each of the second insulating lines (232, fig. 11A).  
With respect to claim 20, Yu discloses a bit line (103, 106, 107, 108, fig. 11A) extending in a first direction and electrically connected to the channel structure (60, fig. 11A); and a block separation area (area such as 76, fig. 10C/11A) extending in a second direction crossing the first direction, wherein the block separation area (area such as 76, fig. 10C/11A area such as 76, fig. 10C/11A) cuts the first word line (see figure 11A below) group and the second word line (see figure 11A below) group, wherein a cell array region (region 100 and 500, fig. 11A) of the semiconductor memory device and an extension region (region 200, fig. 11B) of the semiconductor memory device are adjacent each other in the second direction, and wherein in the extension region (region 200, fig. 11B), the first word line (see figure 11A below) group and the second word line (see figure 11A below) group each have a stepped shape along the second direction.  
With respect to claim 21, Yu discloses wherein the first insulating lines (132, fig. 11A) and the second insulating lines (232, fig. 11A) are in the extension region (region 200, fig. 11B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US patent 10249640 B2; in view of Hong et al., US PG pub. 20190267333 A1.
With respect to claim 7, Yu discloses mold insulating films 132,232 however Yu did not discloses a through insulator penetrating the mold insulating films (132, 232, fig. 11A) in the second region (142’/132,242’/232 region, fig. 11A), wherein the first through via (576, fig. 11A) penetrates the through insulator.  
Hong related to semiconductor memory device; Hong discloses a through insulator (320, fig. 7) penetrating mold insulating films (121, fig. 8) in the a region wherein the through via (310, fig. 7) penetrates the through insulator (320, fig. 7).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Hong through insulator that protect the through via in Yu’s through via since the through insulator of Hong can improve the reliability support patterns in the direction crossing a word line for the peripheral circuit region.
Allowable Subject Matter
Claims 12-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Yu et al., US patent 10249640, is related to semiconductor array through memory level via structure. Yu teaches a mold structure (132/146,132/142’,246/232,232/242’, fig. 11A) including a plurality of gate electrodes (146,246, fig. 11A) that are spaced apart from each other and stacked on a substrate (substrate 6 and 10 and layer in between 6 and 10, fig. 11A); a channel structure (60, fig. 11A) penetrating the mold structure (132/146,132/142’,246/232,232/242’, fig. 11A) and crossing a respective level of each of the gate electrodes (146,246, fig. 11A); a plurality of insulating patterns (142’ 242’, fig. 11A) spaced apart from each other and stacked in the mold structure (132/146,132/142’,246/232,232/242’, fig. 11A); and a through via in the insulating patterns (142’ 242’, fig. 11A), the through via penetrating the substrate (substrate 6 and 10 and layer in between 6 and 10, fig. 11A) and the mold structure (132/146,132/142’,246/232,232/242’, fig. 11A). However, Yu fails to teach wherein the gate electrodes (146,246, fig. 11A) include a first word line (see figure 11A below) and a second word line (see figure 11A below) on the first word line (see figure 11A below), wherein the insulating patterns (142’ 242’, fig. 11A) include a first insulating line stacked at the same level as the first word line (see figure 11A below), and a second insulating line stacked at the same level as the second word line (see figure 11A below), and wherein a first distance from a first boundary surface between the first word line (see figure 11A below) and the first insulating line to the through via is different from a second distance from a second boundary surface between the second word line (see figure 11A below) and the second insulating line to the through via.  Claims 13-17 contain allowable subject matter by virtue of their dependency. 


    PNG
    media_image1.png
    698
    679
    media_image1.png
    Greyscale
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822   

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822